—Orders, Family Court, New York County (Richard Ross, J.), entered on or about April 21, 1997, which, after a hearing, granted petitioner mother an order of protection for one year and determined that respondent father violated a temporary order of protection and committed him to the New York City Department of Correction for a term of 45 days, and order, same court and Justice, entered on or about September 30, 1997, which, after a hearing, granted petitioner father’s application for an order of protection against respondent mother for one year, unanimously affirmed, without costs.
Respondent father may not raise for the first time on appeal his contention that the petitioner failed to establish that he wilfully violated the temporary order of protection on the basis that he had no notice of such order (see, Szigyarto v Szigyarto, 64 NY2d 275). In any event, we note that at the hearing, rather than asserting that he had no knowledge of the order, respondent father maintained that he did not violate it.
The court’s credibility findings, concluding that each party committed the charged offenses, are entitled to deference and are well supported by the hearing records (Matter of Muldavin v Muldavin, 248 AD2d 209). Threats to harm and kill each other justified entry of the orders of protection (supra). Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.